141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George M. HARVEY, Plaintiff-Appellant,v.STATE of California, Office of the Registrar of Voters;Dick Bottel;  Josephine Strepy;  Jean Williams;County of Riverside;  Mel Bohlken,Defendants-Appellees.
No. 95-55167.DC No. CV-92-00434-AHS.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 4, 1998.Decided Mar. 27, 1998.

Appeal from the United States District Court for the Central District of California Alicemarie H. Stotler, District Judge, Presiding.
Before PREGERSON, H, and NOONAN, Circuit Judges.


1
ORDER*


2
For the reasons stated by the district court, the judgment is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3